Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The independent claim language reads as “A multimedia system of a shared bicycle, the multimedia system comprising a lock main control unit, a cloud server, and a display unit, the lock main control unit being connected to the cloud server and the display unit, respectively; the display unit comprising a navigation module, a multimedia module, and a mode switching module, the mode switching module being connected to the navigation module and the multimedia module, respectively, and the multimedia module comprising a data switching sub-module, wherein, the lock main control unit controls the display unit to turn on when the lock is unlocked and controls the display unit to turn off when the shared bicycle ends a trip; the cloud server pushes multimedia information to the lock main control unit, the mode switching module controls the display unit to switch to a navigation mode or a multimedia mode, the lock main control unit controls the display unit to display navigation information in the navigation mode or controls the display unit to display the multimedia information in the multimedia mode; and the cloud server transmits a multimedia switching signal to the lock main control unit, the lock main control unit controls the multimedia module to switch the multimedia information via the data switching sub-module and controls the display unit to display selected multimedia information in the multimedia mode.”  During the time of the said invention above, the closest prior art Li Zaixing et al. (WO 2018219252 A1) that taught the scope of the claimed is owned by the assignee and upon a further updated search, there was no other prior art that taught the scope of the invention above.  As a result, the examiner acknowledges the applicant’s invention as novel/patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685            

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685